                                                                             Case 2:20-cv-01465-JAD-VCF Document 16 Filed 09/12/21 Page 1 of 2


                                                                       1    Jack P. Burden, Esq.
                                                                            Nevada State Bar No. 6918
                                                                       2    BACKUS, CARRANZA & BURDEN
                                                                            3050 South Durango Drive
                                                                       3    Las Vegas, NV 89117
                                                                       4    (702) 872-5555
                                                                            (702) 872-5545
                                                                       5    jburden@backuslaw.com

                                                                       6    Attorneys for Defendant
                                                                            Albertson’s LLC
                                                                       7

                                                                       8                                 UNITED STATES DISTRICT COURT
                                                                                                              DISTRICT OF NEVADA
                                                                       9
                                                                            PETER NICASTRO, an individual,                   ) Case 2:20-cv-01465-JAD-VCF
                                                                       10                                                    )
                                                                                                          Plaintiff,         )
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545




                                                                                                                             )
BACKUS, CARRANZA & BURDEN




                                                                       12          vs.                                       )       STIPULATION AND ORDER
                                                                                                                             )              RE DISMISSAL
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13   ALBERTSON’S LLC; ALBERTSON’S                     )            WITH PREJUDICE
                                                                            STORES SUB LLC; DOES I through X; and            )
                                                                       14   ROE CORPORATIONS I through X                     )
                                                                            inclusive,                                       )
                                                                       15                                                    )              ECF No. 15
                                                                       16                                 Defendants.        )
                                                                                                                             )
                                                                       17

                                                                       18                STIPULATION AND ORDER RE DISMISSAL WITH PREJUDICE
                                                                       19          Plaintiff PETER NICASTRO, by and through his counsel Jennifer Fornetti, Esq. and
                                                                       20
                                                                            Valerie Gray, Esq. of the BOURASSA LAW GROUP. and Defendant ALBERTSON’S LLC, by and
                                                                       21
                                                                            through its counsel Jack P. Burden, Esq. of BACKUS, CARRANZA & BURDEN, hereby stipulate to
                                                                       22
                                                                            dismiss all claims that have been brought and/or could have been brought in the above titled
                                                                       23

                                                                       24   litigation with prejudice.

                                                                       25          This dismissal does completely resolve this entire matter.

                                                                       26          Plaintiff and Defendant hereby further stipulate and agree that each party shall bear its own
                                                                       27   attorneys’ fees and costs.
                                                                       28
                                                                                   ///
                                                                            Case 2:20-cv-01465-JAD-VCF Document 16 Filed 09/12/21 Page 2 of 2


                                                                       1           This stipulation is entered into in good faith, in the interests of judicial economy and not

                                                                       2    for the purpose of delay.
                                                                       3
                                                                                                                  Nicastro v. Albertsons –Case No2:20-cv-01465-JAD-VCF
                                                                       4

                                                                       5
                                                                            DATED:         SEPTEMBER 7            , 2021     DATED:          SEPTEMBER 7              , 2021
                                                                       6

                                                                       7    BACKUS, CARRANZA & BURDEN                        THE BOURASSA LAW GROUP
                                                                       8            /s/ Jack P. Burden                              /s/ Valeria Gray
                                                                            Jack P. Burden, Esq.                             Jennifer A. Fornetti, Esq.
                                                                       9    3050 South Durango Drive                         Valerie Gray, Esq.
                                                                            Las Vegas, Nevada 89117                          2350 W. Charleston Blvd. #100
                                                                       10   (702) 872-5555                                   Las Vegas, NV 89102
                                                                       11   (702) 872-5545                                   T: 702.851.2180
                                                                            jburden@backuslaw.com                            F: 702.851.2189
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   Attorneys for Defendant Albertson’s LLC          JFornetti@blgwins.com
                                                                                                                             Attorneys for Plaintiff Peter Nicastro
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                       14
                                                                                                          ORDER re 2:20-cv-01465-JAD-VCF
                                                                       15

                                                                       16          Based on the parties' stipulation [ECF No. 15] and good cause appearing, IT IS HEREBY
                                                                            ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                                                       17   costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                                       18
                                                                                                                                      ______________________________
                                                                       19                                                             U.S. District Judge Jennifer A. Dorsey
                                                                                                                                      Dated: September 12, 2021
                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                              2
